Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit enforcement of an order of the Family Court, Queens County, dated November 28, 1995, in which the petitioner moves for a stay of enforcement of that order pending hearing and determination of the proceeding.
Cross motion by the respondent to dismiss the proceeding.
Upon the petition and papers filed in support of the proceeding and motion, and the papers filed in opposition thereto and in support of the cross motion, it is
Ordered that the motion is denied; and it is further,
Ordered that the cross motion is granted and the proceeding is dismissed.
This Court is without jurisdiction to entertain this proceeding which is properly brought before the Supreme Court (see, CPLR 7804 [b]; 506 [b]). Thompson, J. P., Sántucci, Joy and Altman, JJ., concur.